
	

114 S2958 IS: To establish a pilot program on partnership agreements to construct new facilities for the Department of Veterans Affairs.
U.S. Senate
2016-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2958
		IN THE SENATE OF THE UNITED STATES
		
			May 19, 2016
			Mrs. Fischer introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To establish a pilot program on partnership agreements to construct new facilities for the
			 Department of Veterans Affairs.
	
	
		1.Pilot program for partnership agreements to construct new facilities for the Department of Veterans
			 Affairs
			(a)Program authorized
 (1)In generalThe Secretary of Veterans Affairs may carry out a program under which the Secretary may enter into not more than five partnership agreements with entities described in paragraph (2) to conduct one or more—
 (A)super construction projects (as defined in section 8103(e)(3) of title 38, United States Code); (B)major medical facility projects (as defined in section 8104(a)(3) of title 38, United States Code); or
 (C)major construction projects to construct new cemeteries or to develop additional gravesites or columbarium niches at existing cemeteries.
 (2)Entities describedEntities described in this paragraph are the following: (A)A State or local authority.
 (B)An organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from taxation under section 501(a) of such Code.
 (C)A limited liability corporation. (D)A private entity.
 (E)A donor or donor group. (F)Any other non-Federal Government entity.
 (b)Application of certain lawsThe authority under this section may be carried out notwithstanding any other provision of law (including section 8103(e) of title 38, United States Code), except for—
 (1)Federal laws relating to environmental and historic preservation; and
 (2)subchapter IV of chapter 31 of title 40, United States Code (commonly referred to as the Davis-Bacon Act). (c)Selection of projects (1)In generalExcept as provided in paragraph (2), the projects that the Secretary may select for the program are projects for which—
 (A)(i)Congress has appropriated partial funding for the project; or (ii)The Department of Veterans Affairs has identified a need for the project through its long-range capital planning process by listing the project on the Major Construction Strategic Capital Investment Planning priority list included in the budget submitted to Congress by the President pursuant to section 1105(a) of title 31, United States Code; and
 (B)an entity described in subsection (a)(2) has entered into or is willing to enter into a formal agreement with the Secretary to independently finance or donate amounts for the project, in an amount acceptable and at no additional cost to the Federal Government.
					(2)Selected construction project
 (A)In generalOne of the five partnership agreements that the Secretary is authorized to enter into under subsection (a) is a partnership agreement to conduct a project to design, finance, and construct a new ambulatory care center in Omaha, Nebraska.
 (B)Space and parkingThe project described in subparagraph (A) shall include space and parking as determined necessary by the Secretary.
 (C)Contribution of fundsThe Secretary may contribute funds for the project described in subparagraph (A) in an amount not to exceed $56,000,000, and in no event shall the contribution or liability of the Secretary exceed such amount except to the extent that additional funds are appropriated for the project.
					(d)Requirements of entities
 (1)AgreementsEach partnership agreement entered into under subsection (a) with an entity described in paragraph (2) of that subsection for the conduct of a project under this section shall provide for the following:
 (A)The entity shall conduct any necessary environmental and historic preservation due diligence, comply with local zoning requirements (except for studies and consultations required of the Department under Federal law), and obtain any permits required before beginning construction in connection with the project.
 (B)The entity shall use construction standards required of the Department when designing and building the project, except to the extent the Secretary determines otherwise.
 (C)The entity shall establish a Board of Directors described in paragraph (2) to oversee the conduct of the project (in this section referred to as the Board).
					(2)Board of Directors
					(A)Composition
 (i)In generalThe Board shall be comprised of not fewer than 5 and not more than 10 members as follows: (I)Not fewer than one member shall be a veteran who is not an employee of the Department.
 (II)Not fewer than one member shall be an employee of the Department and function as a nonvoting member of the Board.
 (ii)ChairThe Board shall designate a Chair from among the members of the Board to oversee the activities of the Board.
 (iii)ConflictsAll current or proposed members of the Board shall promptly disclose any actual or potential conflicts to the Secretary and must agree as a condition of their appointment to the Board to remove themselves from membership on the Board if the Chair and Secretary jointly agree that doing so is appropriate due to an actual or potential conflict.
 (B)CharterNot later than 180 days after inception, or such other timeframe as the Secretary may approve, the Board shall establish a written charter to describe the roles, responsibilities, policies, and procedures of operation of the Board to ensure successful project management, design, and construction, and completion of the designated project.
					(C)Duties
 (i)In generalThe Board shall be responsible for overseeing the activities needed to finance, design, and construct the designated project for the Department.
 (ii)UpdatesThe Board shall submit to the Secretary written updates regarding the status of the designated project at such time and in such manner as the Secretary shall specify.
 (D)Defense to DepartmentThe Board shall defer to the Secretary on all matters that are inherent to the mission and operations of the Department, including conditional or final acceptance of the designated project.
 (E)DissolutionThe Board may not dissolve until after the Secretary has provided final acceptance of the completion of the designated project to the Board, plus such additional time or contingencies as the Board and the Secretary may jointly approve.
					(e)Project funds
				(1)From Department
 (A)In generalExcept as provided in subsection (c)(2), and except to the extent that additional funds are appropriated for a project, the Secretary may provide funds to help finance, design, and construct the project in an amount not to exceed the total amount appropriated for the project at the time of the partnership agreement under subsection (a) between the Department and the entity described in subsection (a)(2) that is conducting the project.
 (B)Terms and conditionsThe Secretary shall provide funds pursuant to subparagraph (A) under such terms, conditions, and schedule as the Secretary determines appropriate.
 (2)From entityThe entity described in subsection (a)(2) that is conducting the project shall be required to contribute all funds in addition to the funds provided under paragraph (1) that are needed to complete the project.
 (f)ApplicationTo be eligible to participate in the program under this section, entities described in subsection (a)(2) shall submit to the Secretary an application to address needs relating to facilities of the Department, including health care needs, identified in the Construction and Long-Range Capital Plan of the Department, at such time, in such manner, and containing such information as the Secretary may require, including the following:
 (1)The name, resume, and description of the experience of the project manager for each project that the entity is proposing to pursue with the Secretary under the program.
 (2)A description of the proposed monetary and non-monetary contributions of the entity for the project, and how future funding will be secured.
 (3)A description of the process the entity would use to select a third-party contractor or developer, as applicable, to perform the work necessary to complete the project.
 (4)A description of the Board and project management plan that the entity will use, to ensure concise and consistent communication between all parties involved in the project.
 (5)A description of the procedures that the entity will use to review, monitor, and process change orders when received, including how input and feedback by the Department will be incorporated, particularly for issues that would affect the time or cost of the project.
 (6)A detailed estimate of the costs to complete the project. (7)A description of the estimated timeline for completion of the project and milestones associated with the activities needed to finance, design, and construct the project.
 (8)An agreement to obtain an independent annual financial audit of all activities and costs relating to the project in accordance with generally accepted accounting principles.
 (9)Such other information as the Secretary may require. (g)Annual report on projects (1)In generalThe Secretary shall include in the budget submitted to Congress by the President pursuant to section 1105(a) of title 31, United States Code, information regarding any projects conducted under this section during the year preceding the submittal of the budget.
 (2)ElementsEach report submitted under paragraph (1) shall provide a detailed status of projects conducted under this section, including the percentage completion of the project.
 (h)Comptroller General reportThe Comptroller General of the United States shall submit to Congress a biennial report on the partnership agreements entered into under the program under this section.
 (i)Rule of constructionNothing in this section shall be construed as a limitation on the authority of the Secretary to enter into other agreements that are authorized by law and not inconsistent with this section.
			
